Citation Nr: 1109896	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-31 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral pes planus, hammertoe of both great toes and bilateral bunions prior to December 7, 2009, and in excess of 10 percent thereafter. 

2.  Entitlement to service connection for bilateral degenerative joint disease (DJD) of the bilateral knees (claimed as bilateral knee condition), to include as secondary to bilateral pes planus, hammertoe of both great toes and bilateral bunions.

3.  Entitlement to service connection for depression.  

4.  Entitlement to an effective date earlier than November 16, 2006, for the grant of service connection for bilateral pes planus, hammertoe of both great toes and bilateral bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from a September 1975 to May 1982.  The Veteran also had active duty service from May 24, 1982, to October 11, 1988, but received a bad conduct discharge for this period of service.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran was afforded a VA Central Office hearing before the Board in January 2011.  A transcript of the testimony offered at this hearing has been associated with the record. 

The issues of entitlement to an initial compensable evaluation for bilateral pes planus, hammertoe of both great toes and bilateral bunions prior to December 7, 2009, and in excess of 10 percent thereafter and entitlement to service connection for bilateral DJD of the bilateral knees (claimed as bilateral knee condition), to include as secondary to bilateral pes planus, hammertoe of both great toes and bilateral bunions, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his January 2011 hearing and on record, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issues of entitlement to service connection for depression and entitlement to an effective date earlier than November 16, 2006, for the grant of service connection for bilateral pes planus, hammertoe of both great toes and bilateral bunions.


CONCLUSION OF LAW

With respect to the issues of entitlement to service connection for depression and entitlement to an effective date earlier than November 16, 2006, for the grant of service connection for bilateral pes planus, hammertoe of both great toes and bilateral bunions, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the January 2011 hearing transcript, the appellant withdrew his appeal with respect to the claims of entitlement to service connection for depression and entitlement to an effective date earlier than November 16, 2006, for the grant of service connection for bilateral pes planus, hammertoe of both great toes and bilateral bunions; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and they are therefore dismissed. 
ORDER

The appeal is dismissed with respect to the claim of entitlement to service connection for depression.

The appeal is dismissed with respect to the claim of entitlement to an effective date earlier than November 16, 2006, for the grant of service connection for bilateral pes planus, hammertoe of both great toes and bilateral bunions.


REMAND

In December 2009 the Veteran was afforded a VA examination.  The report associated with this examination notes that the etiology of the Veteran's DJD of the bilateral knees was addressed only on a direct basis.  The Veteran has raised the theory of secondary service connection for DJD of the knees, particularly as due to his service-connected bilateral pes planus, hammertoe of both great toes and bilateral bunions, including by way aggravation.  See February 2007 statement and January 2011 Board hearing transcript.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The December 2009 VA examination report does not address the theory of secondary service connection for DJD of the knees, including by way of aggravation, which is part and parcel of a claim of entitlement to secondary service connection under 38 C.F.R. § 3.310(b).  Accordingly, upon remand the Veteran should be afforded another VA examination to address this question.

At his January 2011 Board hearing, the Veteran testified that his service-connected bilateral pes planus, hammertoe of both great toes and bilateral bunions had worsened over the past 2 years.  He also testified that surgery on his feet was being contemplated.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the record indicates that the severity of the symptomatology associated with the Veteran's bilateral pes planus, hammertoe of both great toes and bilateral bunions may have increased in severity since his last VA examination in December 2009, remand for a VA examination is necessary.

The Board again notes that the Veteran's claim for service connection of DJD involves the theory of secondary service connection, namely, as secondary to his service-connected his service-connected bilateral pes planus, hammertoe of both great toes and bilateral bunions.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  On remand, the AMC/RO should provide Veteran notice of how to substantiate a claim for secondary service connection.

Lastly, the Board notes that the Veteran has regularly sought treatment at the Hampton, VA, VA Medical Center (VAMC).  A review of the claims file reveals that the latest records from this facility associated by the RO with the claims file are dated in January 2007, although the Veteran submitted records dated from February 2007 to May 2007 on a piecemeal basis.  Thus, it appears that there is a need to associate further records with the Veteran's file while this case is in remand status.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). VA has a duty to seek these records. 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service-connection of DJD of the knees on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Attempt to obtain any VA medical records not currently associated with the claims file, particularly any dated after January 2007 from the Hampton VAMC and associate them therewith.

Perform any and all follow-up as necessary, and document negative results.

3.  After the development in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional, to include a complete physical examination and interview of the Veteran, in order to determine the current severity of his service-connected bilateral pes planus, hammertoe of both great toes and bilateral bunions.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examination report should specifically state the degree of disability present in the Veteran's feet and his current range of motion (to the extent applicable).  The clinician should also discuss how the Veteran's disability impacts his daily activities of living.  The extent of any pain, incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to pain, incoordination, weakened movement, and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his claimed DJD of the knees.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that DJD of the knees was caused or chronically worsened by his service-connected bilateral pes planus, hammertoe of both great toes and bilateral bunions.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


